SEABURY, J.
Plaintiff sues to recover commissions earned as a broker in procuring a loan upon premises owned by the defendant. The plaintiff proved that he was employed by the attorney for the defendant to act as broker. The defendant admitted that her attorney was authorized to act for her in this matter. It was conceded upon the trial that the plaintiff procured a lender ready and able to make the loan which the plaintiff had been authorized to secure. The learned trial court dismissed the complaint, upon the ground that it was understood between the parties that the plaintiff should not be authorized to act as broker without written authority. There was no evidence to sustain this view. Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.